Citation Nr: 1146375	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  09-40 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for chronic kidney disease, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 

INTRODUCTION

The Veteran served on active duty from August 1954 to August 1975, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for chronic kidney disease.

The Veteran testified before the undersigned at a videoconference hearing held in March 2011.  A transcript is of record.

In July 2011, the Board requested the opinion of a independent medical specialist.  The requested opinion was received in August 2011.  In September 2011, the Board informed the Veteran that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him a copy of that opinion and indicated that he was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  In November 2011, the Board granted the Veteran's request to extend his time in which to submit additional evidence, and later that month submitted a medical report.  Finally, in November 2011, his representative submitted written argument in support of his claim.  As such, the Board will proceed with the consideration of his case. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, chronic kidney disease affecting the bilateral kidneys developed due to his service-connected diabetes mellitus.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, chronic kidney disease was caused by service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1112, 1154(a) (West 2002); 38 C.F.R. §§ 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The grant of service connection for chronic kidney disease constitutes a full grant of the benefits sought.  As such, no discussion of VA's duty to notify or assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In addition, a disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  Furthermore, the Court has held that the term "disability" as used in 38 U.S.C.A. §§ 1110, 1131 should refer to "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended in order to implement the holding in Allen regarding secondary service connection on the basis of the aggravation of a nonservice-connected disorder by a service-connected disability. See 71 Fed. Reg. 52744 (2006).  Under the changes, the section heading of 38 C.F.R. § 3.310 was re-titled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury" and the previously designated paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a new paragraph (b) was added as follows: Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran contends that his current kidney disability is related to his service-connected diabetes mellitus.  

Service treatment records are negative for chronic kidney disease or diabetes mellitus.  The first evidence in the record showing a diagnosis of diabetes mellitus, type 2, is a May 1999 VA treatment note.  A July 2007 VA examination report, however, reflects that it was noted that the Veteran was first diagnosed with diabetes in September 2006.  The Veteran was diagnosed with chronic kidney disease in 2006.  

A May 2007 renal ultrasound showed evidence of focal area of right lower pole atrophy that was noted to possibly be secondary to prior infection or infarction.  There was no evidence of hydronephrosis.  In January 2008, a VA nephrology treatment note shows the Veteran determined to have Stage III chronic kidney disease.  The note indicates that analgesic nephropathy was the most likely etiology of the kidney disease, but diabetic nephropathy due to agent orange could not be ruled out.  A May 2008 VA nephrology treatment note shows that the Veteran's serum calcium, serum phosphate and PTH had normalized, and his creatinine decreased to 1.3 mg/dl, eGFR 58 ml/min - an improvement after undergoing removal of a right upper parathyroid adenoma in April 2008.

The Veteran underwent a VA examination in June 2008, at which time he was diagnosed with right kidney infarct with residual small size of right kidney relative to left.  The VA examiner opined that the Veteran's right kidney infarct was less likely than not secondary to, or aggravated by, his diabetes mellitus.  In arriving at such opinion, the examiner noted that the Veteran has a known clotting diathesis (antiphosopholipid syndrome), a known risk factor for thromboembolic disease and which is the likely cause of his renal infarct.  The examiner further stated that diabetes is not known to be a significant risk factor for renal infarcts.  The examiner also diagnosed stage III chronic kidney disease without proteinuria, which is a bilateral kidney condition affecting the right and left kidneys.  The examiner opined that the chronic kidney disease is less likely than not secondary to diabetes mellitus.  The examiner explained that diabetic nephropathy almost always is characterized by proteinuria, and noted that the Veteran does not even have microalbuminuria by repeated testing.  The examiner further indicated that although the renal consultant was not been able to ascribe the chronic kidney disease to a definite etiology, he cited analgesic nephropathy or contrast-induced nephropathy as more likely causes.  However, the examiner further stated that diabetes could not be ruled out as a potential aggravator of chronic kidney disease, however, the continued absence of proteinuria made this less likely than not to be the case. 

In November 2009 letter, the Veteran's primary care physician, Dr. Patel, indicated that "[b]ased on the information available to me it is very difficult to determine the cause of his kidney failure but it is very likely that this may have been aggravated by his diabetes mellitus.  Patient continued to have a microalbuminuria, the condition very likely caused by diabetes mellitus."  

In a follow-up letter dated in February 2011, Dr. Patel indicated that after a review of all of the Veteran's medical records, and even though it is very difficult to determine whether the Veteran's kidney problem was caused by his diabetes, it was more than likely that it may have been aggravated by his diabetes.  Dr. Patel did not provide supporting rationales with his opinion.  

Due to the conflicting medical opinions regarding the possible relationship between the Veteran's kidney disability and his service-connected diabetes mellitus, the Board requested a VHA medical opinion from a nephrologist in July 2011.  In August 2011, the VHA specialist reviewed the claims file and after citing to pertinent medical findings, opined that it is less likely as not that the Veteran's chronic kidney disease is aggravated by his service-connected diabetes mellitus.  His rationale was that the Veteran's kidney function improved after correction of his hypercalcemia by removal of parathyroid adenoma.  The latest creatinine on the record reviewed (January 2009) was 1.0 mg./dl, a normal value.  Microalbuminuria, compatible with, but not diagnostic of diabetic renal disease, was not documented in the VA medical record (last measured May 2008).  The nephrologist also indicated that the Veteran's primary care provider's letters mentioned persistent mild microalbuminuria, but in his opinion it is difficult to judge the significance of this finding without the knowledge of the actual amount of albumin excreted by the kidney.  The nephrologist did not offer an opinion regarding whether the Veteran's diabetes mellitus directly caused his chronic kidney disease.

In November 2011, following receipt of the nephrologist's opinion, the Veteran submitted a medical opinion from a private medical consultant.  The Veteran's medical consultant, a medical doctor, indicated that she had reviewed the Veteran's claims file and medical records.  After providing a brief synopsis of the pertinent medical findings, the consultant opined that it is at least as likely as not that diabetes contributed to the development of the Veteran's stage III chronic kidney disease and it is more likely than not that the poorly controlled type II diabetes mellitus exacerbated the kidney disease.  The rationale, in brief, was that the medical evidence indicated that the Veteran showed signs of diabetes mellitus as early as 1995.  Renal disease became manifest in 2006, approximately 10 years after findings of poorly controlled blood sugar.  The consultant explained that there are numerous complications associated with diabetes that affect many organ systems in the body, including small blood vessels, causing damage to the eyes and kidneys; nerves, the damage of which can affect the functioning of internal organs; and immune system functioning which affects the ability to fight infections and heal properly.  The level of glycemic control determines the extent to which many of these complications occur.  It is evident that the Veteran had poor glycemic control as early as 1998.  The consultant further noted that while diabetic nephropathy can manifest with albuminuria and/or proteinuria, an absence of these findings would not negate the impact of elevated blood sugar and poor glycemic control on the kidneys.  Finally, in the absence of complete medical records it would be difficult to ascertain the absence of proteinuria (as noted by the VA opinion) or the presence of microalbuminuria (as referenced in Dr. Patel's assessment).  Despite this, it is reasonable to conclude that it is at least as likely as not that diabetes contributed to the development of the Veteran's stage III chronic kidney disease and more likely than not that the poorly controlled type II diabetes mellitus exacerbated the kidney disease.

Based on the evidence, the Board finds that the service connection is warranted for chronic kidney disease.  In reaching this decision, the Board finds that the evidence is in equipoise as to whether the service-connected diabetes mellitus caused the chronic kidney disease.  The August 2011 VHA opinion and June 2008 VA medical opinion are against a finding of aggravation; however, the November 2011 private medical consultant opined that the service-connected diabetes mellitus caused the chronic kidney disease.  All of these opinions are considered to probative as each physician reviewed the claims file, included a brief synopsis of the pertinent medical findings, and supported their conclusions with a clinical rationale.  A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, the Board notes that while the VA examiner's opinion was ultimately against a finding of causal nexus, he did indicate that the diabetes could not be ruled out as a potential aggravator of chronic kidney disease.  Even further still, the opinion provided by Dr. Patel supports a finding of causation in this case, although his opinion is considered less probative because it was not supported with any clinical rationale whatsoever.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  

A claim will be denied only if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b).  In this case, the evidence indicating whether the Veteran's service-connected diabetes mellitus caused his chronic kidney disease is in relative equipoise.  Accordingly, service connection for chronic kidney disease is granted.


ORDER

Service connection for chronic kidney disease, as secondary to service-connected diabetes mellitus, is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


